UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------x
TAE H. KIM, YOUNG M. CHOI, DONG
M. JU, HONG S. KIM, YOON C. KIM,
CHUL G. PARK, JIN H. PARK, EUTEMIO           15 Civ. 3110
MORALES, ZHE Y. SHEN, JONG H.
SONG and R. JULIAN VENTURA,                   OPINION

                         Plaintiffs,

     -against-

JI SUNG YOO a.k.a. JISUNG YOO a.k.a.
JI S. YOO a.k.a. JAY YOO, SANDRA YOO
a.k.a. SANDRA YEAR KUM YOO a.k.a
YEAR KUM YOO, SAMUEL D. YOO, and
CAROLYN YOO,

                         Defendants.

-----------------------------------------x
APPEARANCES:

         Attorneys for Plaintiffs

         PUERTO RICAN LEGAL DEFENSE and
           EDUCATION FUND, INC.
         99 Hudson Street, 14 t h Floor
         New York, NY 10013
         By:  Jackson Chin, Esq.

         ASIAN AMERICAN LEGAL DEFENSE
         99 Hudson Street
         New York, NY 10013
         By:  Kenneth Kirnerling, Esq.

         Attorneys for Defendants

         LARSEN ADVOCATES
         101 ist Place
         Brooklyn, NY 11231
         By:  Kristian Karl Larsen, Esq.
Sweet, D.J.



           The Plaintiffs have moved for an award of attorneys'

fees in this action. The motion was opposed and heard and marked

fully submitted on July 11, 2018. The Plaintiffs have also moved

for an order seeking compliance with the judgment entered May

17, 2018 which was opposed and heard and marked fully submitted

on August 1, 2018. Both motions are granted as set forth below.



           The fees of Kenneth Kimerling, Esq. in the amount of

$83,997 are granted.



           The fees of Jackson Chin in the amount of $50,490 are

granted.



           The fees of Shearman and Sterling in the amount of

$130,140 are granted as consistent with the rate earlier

determined by the Honorable Michael H. Dolinger, United States

Magistrate.



           Costs and disbursements in the sum of $25,983.07 are

granted.




                                 1
           The motion to enforce the judgment pursuant to Rule

70(a), F.R.Civ.P. is granted .



           By March 1, 2019, Defendants shall restore th e Condo

(325 Fifth Avenue , Unit 38 E, New York, NY 1001 6, Block 862 , Lot

1518) t o the tenancy in common of Ji Sung Yoo and Carolyn Yoo.



           By March 1, 2018 , Defendants shall restore the Home

52-32 Leith Place , Little Neck, New York , 11362, Block 8251 , Lot

55) to the joint tenancy in the ent irety of Ji Sung Yoo and

Sandra Yoo .



           By March 1, 20 1 9 , Defendant shall restore the Brooklyn

Property (1507 Avenue U, Brooklyn, NY 11229, Block 7320 , Lot 46)

to the sole ownership of Ji Sung Yoo .



           It is so ordered.



New York, NY
January ~ , 2019

                                             U.S.D . J.




                                  2
